t c memo united_states tax_court r edwin brown and winsome s brown petitioners v commissioner of internal revenue respondent docket no filed date rex l sturm for petitioners lindsey d stellwagen for respondent memorandum findings_of_fact and opinion parr judge respondent determined a deficiency in petitioners’ federal_income_tax for the taxable_year in the amount of dollar_figure and an accuracy-related_penalty under sec_6662 a in the amount of dollar_figure 1all section references are to the internal_revenue_code in effect for the taxable_year in issue and all rule references are continued the issues for decision are whether the amount of debt outstanding on certain computer equipment contributed to the barnesville school is includable in the amount_realized by petitioners from the transaction we hold the debt is includable in the amount_realized whether petitioners are entitled to a charitable_contribution_deduction for computer equipment and lease rights contributed to the barnesville school we hold they are not whether petitioners are liable for an accuracy- related penalty under sec_6662 due to substantial_understatement_of_income_tax we hold they are liable findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference at the time the petition was filed petitioners resided in dickerson maryland petitioners are married and filed a joint federal_income_tax return for the year in issue since petitioner husband entered into the transaction at issue the term petitioner refers to r edwin brown on date federal data corp hereinafter fdc entered into a non-recourse loan and security_agreement with and executed a promissory note to the old stone bank hereinafter continued to the tax_court rules_of_practice and procedure unless otherwise indicated osb for the purpose of purchasing computer equipment fdc leased the equipment to american telephone and telegraph co hereinafter at t fdc assigned its rights title and interest in the lease to osb on date fdc and petitioner entered into a sale leaseback_transaction with respect to the computer equipment hereinafter sometimes referred to as the equipment_leasing transaction pursuant to the equipment_leasing transaction the parties executed a master purchase agreement a bill of sale and a promissory note entitled recourse note and security_agreement fdc note in the amount of dollar_figure on date petitioner and the barnesville school hereinafter the school executed an assignment--master purchase agreement and master lease agreement hereinafter the agreement and bill of sale the bill of sale provides for the sale of the computer equipment and all rights in the lease with fdc to the school for dollar_figure consideration the agreement provides in relevant part as follows all right title and interest in the equipment and rights described in the master purchase agreement and the master lease agreement dated the 31st day of december entered into by and between federal data corporation and r edwin brown is by these presents hereby transferred assigned and set over to the barnesville school the barnesville school shall be substituted for the buyer and that all applicable terms and conditions of the aforesaid although the note was entitled recourse note the parties have acknowledged that the note due to a stop loss clause see sec_465 was treated as a nonrecourse note master purchase agreement and master lease agreement shall remain in full force and effect the barnesville school agrees to use the proceeds from the aforesaid master lease agreement to first satisfy the obligations under the recourse note and security_agreement dated date between r edwin brown payor and federal data corporation payee as provided in the agency agreement between said parties on date petitioner’s outstanding obligation under the fdc note was dollar_figure on their federal_income_tax returns for years petitioners claimed deductions for depreciation and interest relating to the equipment-leasing transaction three separate statutory notices of deficiency were issued in which respondent disallowed petitioners’ claimed deductions pursuant to sec_465 petitioners petitioned the tax_court in each instance losses in the amount of dollar_figure were disallowed for those years and were treated as a carryforward of suspended losses on date respondent sent petitioners a statutory_notice_of_deficiency for the tax_year determining a gain on the disposition of the computer equipment to the school and allowing the gain to be reduced by suspended losses for years however on date in response to petitioners’ continued litigation in the tax_court with respect to the and losses respondent sent petitioners a second statutory_notice_of_deficiency for the tax_year allowing the gain to be reduced by suspended losses for years only subsequently on date this court entered a decision reflecting the settlement of petitioners’ and tax years as a consequence respondent concedes that to the extent petitioner realized a gain on the disposal of the computer leasing equipment the gain is reduced by suspended losses from petitioners did not claim a charitable_contribution_deduction on their federal_income_tax return relating to the property transferred to the school at the end of the trial respondent orally moved for leave to conform the pleadings to the evidence petitioners objected we took the motion under advisement we subsequently issued an order indicating that to the extent we allow respondent to amend the pleadings to conform to the proof we would grant petitioners the same privilege to this end we directed the parties to brief the consequences of the sale of the computer equipment and rights to the lease for purposes of claiming a charitable_contribution_deduction opinion as a preliminary matter we must resolve two issues whether the second statutory_notice_of_deficiency is valid and whether respondent’s motion to conform the pleadings to the evidence should be granted validity of respondent’s second statutory_notice_of_deficiency in their petition petitioners allege that respondent improperly issued a second statutory_notice_of_deficiency respondent argues she was not precluded from issuing a second notice_of_deficiency because petitioners had not filed a tax_court petition with respect to the first notice_of_deficiency if the commissioner mails a notice_of_deficiency in income_tax and the taxpayer files a timely petition with the tax_court the commissioner is in general precluded from mailing to the taxpayer a second notice_of_deficiency determining an additional deficiency in income_tax for the same year sec_6212 1_tc_986 see generally 66_tc_61 accordingly the commissioner is restricted from issuing a second notice_of_deficiency with respect to the same taxable_year only if the taxpayer has filed a tax_court petition with respect to the first notice_of_deficiency 18_bta_283 gmelin v commissioner tcmemo_1988_338 affd without published opinion 891_f2d_280 3d cir on date respondent sent a statutory_notice_of_deficiency to petitioners determining a deficiency for taxable_year petitioners did not file a petition with respect to the date notice_of_deficiency respondent issued a second statutory_notice_of_deficiency on date in an attempt to preserve respondent's position with respect to prior year deductions being contested by petitioners in another proceeding before the court since petitioners had not filed a petition with the court sec_6212 did not preclude respondent from issuing a second statutory_notice_of_deficiency for tax_year accordingly we hold that the second statutory_notice_of_deficiency is valid motion to conform pleadings to the evidence respondent’s motion is for leave to file an amended answer for an increased deficiency and penalty the increase from dollar_figure to dollar_figure arises due to correction of the amount_realized from the transfer of the computer lease obligation petitioners allege harm and prejudice should we allow respondent to amend her answer at the close of trial respondent moved pursuant to rule b to increase the deficiency this court has held on numerous occasions that it will not consider issues which have not been properly pleaded or otherwise preserved 64_tc_989 nevertheless rule b provides a procedure whereby in appropriate circumstances the pleadings may be amended to conform to the evidence presented at trial rule b provides as follows issues tried by consent when issues not raised by the pleadings are tried by express or implied consent of the parties they shall be treated in all respects as if they had been raised in the pleadings the court upon motion of any party at any time may allow such amendment of the pleadings as may be necessary to cause them to conform to the evidence and to raise these issues but failure to amend continued sec_6214 requires a claim for increased deficiency to be asserted at or before the hearing or a rehearing it is well established that the word hearing as used in sec_6214 encompasses the entire proceeding up until the decision of the tax_court has been entered 243_f2d_954 4th cir affg 26_tc_528 84_tc_985 as part of the parties’ joint stipulations exhibit 8-h was admitted into evidence that exhibit is the recourse note entered into between petitioner and fdc in addition page of exhibit 8-h is the debt service schedule the schedule begins with the principal balance of dollar_figure and chronicles the payments made on the note as of date the date of the transfer to the school the debt service schedule shows a balance of dollar_figure continued does not affect the result of the trial of these issues other evidence if evidence is objected to at the trial on the ground that it is not within the issues raised by pleadings then the court may receive the evidence and at any time allow the pleadings to be amended to conform to the proof and shall do so freely when justice so requires and the objecting party fails to satisfy the court that the admission of such evidence would prejudice such party in maintaining such party’s position on the merits filing the amendment or amended pleadings permitted under this paragraph b shall be filed with the court at the trial or shall be filed with the clerk at washington d c within such time as the court may fix the basic issue in the instant case--whether the nonrecourse debt should be included in the amount_realized upon transfer of the computer to the school--was not altered by the increase in the deficiency asserted by respondent petitioners had full opportunity to meet the claim for an increased deficiency because it was apparent from the outset of this suit that respondent included the nonrecourse debt in the amount_realized by petitioners from the transfer of the equipment and they themselves stipulated the document which showed that the debt was dollar_figure rather than dollar_figure thus giving rise to the corresponding assertion of an increased deficiency we find that justice requires that we allow respondent’s answer to be amended rule a accordingly respondent’s motion to amend her answer to conform to the evidence so as to assert an increased deficiency will be granted respondent has the burden of proving however that petitioners are liable for the increased deficiency rule a issue income from the disposition of the equipment_leasing interest respondent asserts that petitioners’ amount_realized from the transfer to the school must include the obligation under the fdc note as a consequence of the school’s assumption of the note petitioners argue that the note was not assumed by the school and furthermore that the note was illusory generally gain_or_loss from the disposition of property is measured by the amount_realized less the adjusted_basis of the property sec_1001 the amount_realized from the sale_or_other_disposition of property is defined as money received plus the fair_market_value of any property received sec_1001 furthermore the amount_realized generally includes the amount of liabilities from which the transferor is discharged as a result of the sale or disposition sec_1_1001-2 income_tax regs an exception to this rule applies if the liability was incurred by reason of the acquisition of the property but such liability was not taken into account in determining the transferor’s basis for the property sec_1_1001-2 income_tax regs see also 94_tc_919 affd 955_f2d_1037 6th cir cf 9_tc_320 1_tc_682 when a nonrecourse_liability is at issue a discharge of the liability occurs when there is a sale_or_other_disposition of the property that secures the nonrecourse_liability sec_1_1001-2 income_tax regs a charitable_contribution of property can be treated as a sale_or_exchange 77_tc_9 sec_1_1011-2 income_tax regs both parties cite 461_us_300 in their arguments in tufts the supreme court held that where a taxpayer disposes of property encumbered by nonrecourse indebtedness in an amount that exceeds the fair_market_value of the property the outstanding amount of the nonrecourse obligation is includable in the amount_realized by him moreover the supreme court concluded unless the outstanding amount of the mortgage is deemed to be realized at the time of sale the mortgagor effectively will have received untaxed income at the time the loan was extended and will have received an unwarranted increase in the basis of his property id pincite fn ref omitted in so holding the supreme court reaffirmed the crane ‘balancing entry’ theory which is that the amount of the nonrecourse_liability is to be included in calculating both the basis and the amount_realized upon disposition 81_tc_184 n affd in part revd in part and remanded 752_f2d_89 4th cir this theory is based upon the assumption that the mortgage was properly includable in basis from the beginning and that it will be repaid in full id accordingly we have concluded that tufts involved the symmetrical treatment to be accorded where nonrecourse_liability has been properly included in basis initially and must thereafter also be included in the amount_realized on disposition of the encumbered property 83_tc_56 ndollar_figure respondent argues that tufts is controlling while petitioners argue that the transaction at issue was subject_to sec_465 and therefore tufts has no application we essentially rejected petitioners' argument when we previously held that the at-risk_rules of sec_465 do not supersede the judicial doctrines for testing the inclusion of purported nonrecourse debt in basis 86_tc_848 citing s rept 1976_3_cb_49 and noting that the at-risk_rules do not replace the rules for basis determination affd 841_f2d_264 9th cir since the debt is included in basis notwithstanding any limitations imposed by sec_465 the exception in sec_1_1001-2 income_tax regs would not apply moreover under the symmetrical analysis it follows that where nonrecourse_liability has been properly included in basis initially it must thereafter also be included in the amount_realized on disposition of the encumbered property furthermore we note that the losses limited by sec_465 are recognized upon disposition of the property allen v commissioner tcmemo_1988_166 see also sec_465 petitioners refer to a footnote in tufts in support of their position this congressional action enactment of sec_465 may foreshadow a day when nonrecourse and recourse debts will be treated differently however respondent points out that the supreme court went on to say that neither congress nor the commissioner has sought to alter crane’s rule_of including nonrecourse_liability in both basis and the amount_realized 461_us_300 n respondent has conceded this effect therefore we disagree with petitioners that sec_465 and the inclusion of the debt in amount_realized are mutually exclusive moreover we find no support in the record that respondent and petitioners treated the debt as illusory in contrast petitioners included the amount of the debt in their basis and attempted to claim deductions relating thereto similarly respondent disallowed those deductions not because the debt was illusory but rather because the sec_465 at-risk_rules applied accordingly we hold that petitioners must include in their amount_realized the amount of the fdc liability since we have granted respondent’s motion to increase the deficiency she has the burden of proving the increased amount in light of the debt service schedule reflecting a balance of dollar_figure as the principal balance of the fdc note on date and since petitioners have not offered any evidence to the contrary we hold that respondent has met her burden_of_proof with respect to the increased deficiency issue charitable_contribution_deduction respondent argues that petitioners are not entitled to a charitable_contribution_deduction because the amount of the encumbrance exceeded the fair_market_value of the property at the time of the transfer petitioners argue that they should be allowed a charitable_contribution_deduction for the projected income stream associated with the lease a taxpayer may make a charitable_contribution by selling or disposing of property to a charity for less than its fair_market_value 87_tc_261 the amount of the charitable_contribution resulting from such a bargain sale generally is the excess of the fair_market_value of the property over its sale price id 86_tc_243 67_tc_681 39_tc_665 furthermore to the extent that the fair_market_value of property contributed exceeds the debt on the property taxpayers are entitled to a charitable_contribution_deduction guest v commissioner supra pincite a taxpayer has the burden of proving the amount of a charitable_contribution that he or she may deduct rule a guest v commissioner supra 70_tc_391 sec_1_170a-1 income_tax regs provides that the amount of a charitable_contribution of property other than money is the fair_market_value of the property at the time of the contribution subject_to certain reductions sec_1_170a-1 income_tax regs defines fair_market_value as the price at which the property would change hands between a willing buyer and a willing seller neither being under any compulsion to buy or sell and both having a reasonable knowledge of relevant facts petitioners offered virtually no evidence regarding the fair_market_value of the computer and lease the school received lease payments on the master lease but there is no proof that those amounts were contributed by petitioners petitioners did not contribute any cash to the school nor did petitioners report as income any of the lease payments received by the school moreover petitioners have not offered proof on the projected income stream if any with respect to the lease of the computer equipment petitioners have not proven that the fair_market_value of the contributed_property was in excess of the debt assumed accordingly we hold that petitioners are not entitled to a charitable_contribution_deduction issue sec_6662 substantial_understatement_penalty respondent determined that petitioners are liable for the sec_6662 penalty for petitioners argue that there was substantial_authority for the position taken on their return furthermore petitioners argue that the complexity of the matter and the prior inconsistent positions of respondent make any penalty inappropriate sec_6662 imposes an accuracy-related_penalty of percent on any portion of an underpayment_of_tax that is attributable to items set forth in sec_6662 sec_6662 specifies as one of those items any substantial_understatement_of_income_tax an understatement is substantial if it exceeds the greater of percent of the amount of tax required to be shown on the return or dollar_figure sec_6662 and b an understatement means the excess of the amount of the tax required to be shown on a return over the amount of tax imposed which is shown on the return reduced by any rebate within the meaning of sec_6211 sec_6662 an understatement is reduced to the extent it is based on substantial_authority or adequately disclosed in the return or in a statement attached to the return sec_6662 to determine whether the treatment of any portion of an understatement is supported by substantial_authority the weight of authorities in support of the taxpayer’s position must be substantial in relation to the weight of authorities supporting contrary positions 91_tc_686 affd 893_f2d_656 4th cir sec_1_6662-4 income_tax regs furthermore the accuracy-related_penalty under sec_6662 does not apply with respect to any portion of an underpayment if it is shown that there was reasonable_cause for such portion of the underpayment and that the taxpayers acted in good_faith with respect to such portion sec_6664 the determination of whether the taxpayers acted with reasonable_cause and in good_faith depends upon the pertinent facts and circumstances sec_1_6664-4 income_tax regs the most important factor is the extent of the taxpayers’ effort to assess their proper tax_liability for the taxable_year id after carefully examining the record we find no basis on which we can find that petitioners had substantial_authority that they adequately disclosed the relevant facts concerning the items on their tax_return or that they acted with reasonable_cause and in good_faith with respect to any portion of the understatement determined by respondent we have considered all of petitioners’ arguments on this point and find them to be without merit on the instant record we sustain respondent’s determination that petitioners are liable for the accuracy- related penalty with respect to their entire underpayment_of_tax for to reflect the foregoing and to take into account concessions made an appropriate order will be issued and decision will be entered under rule
